Jackson, C. J.
1. It is the duty of the plaintiff in error to show error; and where the only assignments of error depend wholly on what the evidence in the case was, a clear, connected and easily understood *365narrative of that evidence is absolutely necessary; and if instead thereof a confused brief of evidence is brought up, showing that the court ordered twelve corrections to be made, but they were no't so made, arid the references and corrections cannot be with certainty deciphered by this court, a new trial will not be granted.
A. P. Daley, for plaintiff in'error.
S. A. McWhorter, Cain & Polhill, for-defendant.
2. Although it may appear'tbat the weight of the evidence is against the verdict, yet in view of the corrections and addenda ordered, it does not appear to this court that there was no evidence on which the verdict might rest, or that the presiding judge abused his discretion in refusing a new trial.
Judgment affirmed.